Exhibit 10.1

 

STATE BANK FINANCIAL CORPORATION

2011 Omnibus Equity Compensation Plan

Effective January 26, 2011

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1 Introduction

1

 

 

1.1.

Establishment.

1

 

 

 

1.2.

Purpose.

1

 

 

 

1.3.

Effective Date.

1

 

 

 

Section 2 Definitions

1

 

 

2.1.

Definitions.

1

 

 

 

2.2.

Headings; Gender and Number.

5

 

 

 

Section 3 Plan Administration

5

 

 

3.1.

Administration by the Committee.

5

 

 

 

3.2.

Committee Discretion.

5

 

 

 

3.3.

Indemnification.

5

 

 

 

3.4.

Committee Delegation.

6

 

 

 

3.5.

Compliance with Section 162(m).

6

 

 

 

3.6.

Assumption of Options by the Company.

6

 

 

 

Section 4 Stock Subject to the Plan

6

 

 

4.1.

Number of Shares.

6

 

 

 

4.2.

Availability of Shares Not Issued under Awards.

6

 

 

 

4.3.

Stock Offered.

7

 

 

 

4.4.

Adjustments for Stock Split, Stock Dividend.

7

 

 

 

4.5.

Other Changes in Stock.

7

 

 

 

4.6.

General Adjustment Rules.

7

 

 

 

4.7.

Determination by the Committee.

7

 

 

 

4.8.

Code Section 409A.

7

 

 

 

4.9.

Award Limits.

8

 

 

 

4.10.

Repayment/Forfeiture of Awards.

8

 

 

 

4.11.

Failure to Comply.

8

 

 

 

Section 5 Granting of Awards to Participants

8

 

 

5.1.

Participation.

8

 

 

 

5.2.

Notification to Participants and Delivery of Documents.

9

 

 

 

5.3.

Delivery of Award Agreement.

9

 

 

 

Section 6 Stock Options

9

 

 

6.1.

Grant of Stock Options.

9

 

 

 

6.2.

Stock Option Agreements.

9

 

i

--------------------------------------------------------------------------------


 

Section 7 Stock Appreciation Rights

12

 

 

7.1.

Stock Appreciation Rights.

12

 

 

 

7.2.

Section 409A Avoidance.

12

 

 

 

Section 8 Restricted Stock and Restricted Stock Units

13

 

 

8.1.

Restriction Period.

13

 

 

 

8.2.

Certificates for Stock.

13

 

 

 

8.3.

Restricted Stock Terms and Conditions.

13

 

 

 

8.4.

Restricted Stock Units.

13

 

 

 

8.5.

Bonus Stock and Awards in Lieu of Obligations.

14

 

 

 

8.6.

Dividend Equivalents.

14

 

 

 

Section 9 Performance Awards

14

 

 

9.1.

Establishment of Performance Goals for Company.

14

 

 

 

9.2.

Levels of Performance Required to Earn Performance Awards.

16

 

 

 

9.3.

Other Restrictions.

16

 

 

 

9.4.

Notification to Participants.

16

 

 

 

9.5.

Measurement of Performance against Performance Goals.

16

 

 

 

9.6.

Treatment of Performance Awards Earned.

16

 

 

 

9.7.

Subsequent Performance Award Grants.

16

 

 

 

9.8.

Shareholder Privileges.

17

 

 

 

Section 10 Termination of Employment, Death, Disability

17

 

 

10.1.

Termination of Employment.

17

 

 

 

10.2.

Termination for Cause.

17

 

 

 

10.3.

Performance Awards.

17

 

 

 

10.4.

Forfeiture Provisions.

17

 

 

 

Section 11 Tax Withholding

17

 

 

11.1.

Withholding Requirement.

17

 

 

 

11.2.

Withholding Requirement—Stock Options and SARs.

18

 

 

 

11.3.

Section 16 Requirements.

18

 

 

 

11.4.

Restricted Stock and Performance Award Payment and Tax Withholding.

18

 

 

 

Section 12 Change of Control

19

 

 

12.1.

In General.

19

 

 

 

12.2.

Cashout.

19

 

 

 

Section 13 Rights of Employees and Participants

19

 

 

13.1.

Employment.

19

 

ii

--------------------------------------------------------------------------------


 

13.2.

Non-transferability.

19

 

 

 

13.3.

Noncompliance with Internal Revenue Code Section 409A.

20

 

 

 

Section 14 Other Employee Benefits

20

 

 

14.1.

Employee Benefits.

20

 

 

 

Section 15 Amendment, Modification, and Termination

20

 

 

15.1.

Amendment, Modification and Termination.

20

 

 

 

Section 16 Requirements of Law

21

 

 

16.1.

Requirements of Law.

21

 

 

 

16.2.

Section 16 Requirements.

22

 

 

 

16.3.

Stock Registration.

22

 

 

 

16.4.

Governing Law.

22

 

 

 

Section 17 Duration of the Plan

22

 

 

17.1.

Duration.

22

 

iii

--------------------------------------------------------------------------------


 

STATE BANK FINANCIAL CORPORATION

2011 Omnibus Equity Compensation Plan

Effective January 26, 2011

 

Section 1  Introduction

 

1.1.  Establishment.  State Bank Financial Corporation, a Georgia corporation
(hereinafter referred to, together with its Affiliates (as defined below) as the
“Company” except where the context otherwise requires), hereby establishes the
State Bank Financial Corporation 2011 Omnibus Equity Compensation Plan (the
“Plan”).

 

1.2.  Purpose.  The purpose of the Plan is to provide Eligible Persons
designated by the Committee for participation in the Plan with equity-based
incentives to: (i) encourage such individuals to continue in the long-term
service of the Company and its Affiliates, (ii) create in such individuals a
more direct interest in the future success of the operations of the Company,
(iii) attract outstanding individuals, and (iv) retain and motivate such
individuals. The Plan is intended to provide eligible individuals with the
opportunity to invest in the Company, thereby relating incentive compensation to
increases in shareholder value and more closely aligning the compensation of
such individuals with the interests of the Company’s shareholders.

 

Accordingly, this Plan provides for the granting of Incentive Stock Options,
Non-Qualified Stock Options, Performance Awards, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Bonus Stock and Stock Awards, or any
combination of the foregoing, as the Committee determines is best suited to the
circumstances of the particular individual as provided herein.

 

1.3.  Effective Date.  The Effective Date of the Plan (the “Effective Date”) is
January 26, 2011.

 

Section 2  Definitions

 

2.1.  Definitions.  The following terms shall have the meanings set forth below:

 

(a)          “Administrative Agent” means any designee or agent that may be
appointed by the Committee pursuant to subsections 3.1(h) and 3.4 hereof.

 

(b)         “Affiliate” means any entity other than the Company that is
affiliated with the Company through stock or equity ownership or otherwise and
is designated as an Affiliate for purposes of the Plan by the Committee;
provided, however, that, notwithstanding any other provisions of the Plan to the
contrary, for purposes of NQSOs and SARs, if an individual who otherwise
qualifies as an Eligible Person provides services to such an entity and not to
the Company, such entity may only be designated an Affiliate if the Company
qualifies as a “service recipient,” within the meaning of Internal Revenue Code
Section 409A and Treasury Regulation § 1.409A-1(h)(3), with respect to such
individual; provided further that for purposes of ISOs, “Affiliate” shall mean
any present or future corporation which is or would be a “subsidiary
corporation” of the Company as the term is defined in Section 424(f) of the
Internal Revenue Code.

 

(c)          “Award” means any Stock Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent
or any other stock-based award, including Bonus Stock, granted to a Participant
under the Plan.

 

(d)         “Board” means the Board of Directors of State Bank Financial
Corporation.

 

(e)          “Cause” means, with respect to termination by the Company, either:

 

(i)             Any of:

 

(A)      A material breach by the Participant of the terms of any applicable
employment or consulting agreement between the Company and any Affiliate and the
Participant,

 

1

--------------------------------------------------------------------------------


 

including, without limitation, failure by the Participant to perform the
Participant’s duties and responsibilities in the manner and to the extent
required under such agreement;

 

(B)        Conduct by the Participant that constitutes fraud, dishonesty, gross
malfeasance of duty or conduct grossly inappropriate to the Participant’s office
and is reasonably likely to lead to material injury to the Company, including
its business reputation, or resulted or was intended to result in direct or
indirect gain to or personal enrichment of the Participant;

 

(C)        Conduct resulting in the Participant’s conviction, plea of guilty or
nolo contendere of or to a felony; or

 

(D)       Conduct by the Participant that results in the permanent removal of
the Participant from his position as an officer or employee of the Company or
any Affiliate pursuant to a written order by any regulatory agency with
authority or jurisdiction over the Company or any such Affiliate; or

 

(ii)          the definition of “Cause” in any employment or consulting
agreement between the Participant and the Company or any Affiliate unless
otherwise specifically referencing this Plan and its definition of “Cause”.

 

(f)            “Change of Control” means the first to occur of any one of the
following events occurring after the Effective Date:

 

(i)             the acquisition by any person or persons acting in concert of
the then outstanding voting securities of the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote more than twenty-five percent (25%) of any class of voting
securities of the Company or such other transaction as may be described under
12 C.F.R. § 225.41(c) or any successor thereto;

 

(ii)          within any twelve-month period (beginning on or after January 7,
2010) the persons who were directors of the Company immediately before the
beginning of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of such Board; provided that any director who was
not a director as of January 7, 2010 shall be deemed to be an Incumbent Director
if that director was elected to such Board by, or on the recommendation of or
with the approval of, at least two-thirds (2/3) of the directors who then
qualified as Incumbent Directors; and provided further that no director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors shall be deemed to be an
Incumbent Director;

 

(iii)       the approval by the shareholders of the Company of a reorganization,
merger or consolidation, with respect to which persons who were the shareholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than fifty percent (50%) of the
combined voting power entitled to vote in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities; or

 

(iv)      the sale, transfer or assignment of all or substantially all of the
assets of the Company and its subsidiaries to any third party.

 

Notwithstanding, the foregoing, with respect to any Award that is intended to
comply with Section 409A of the Internal Revenue Code and for which a Change of
Control is used to determine the time or form of payment of the Award, Change of
Control shall use 30% of total voting power of the stock of the Holding Company
in subsection (i), and shall use 40% of the total gross fair market value of
assets, within the meaning of Treasury Regulation § 1.409A-3(i)(5)(vii)(A) in
subsection (iv), and must otherwise meet the terms of Treasury

 

2

--------------------------------------------------------------------------------


 

Regulation § 1.409A-3(i)(5). A Change of Control does not occur with a transfer
to a related person within the meaning of Treasury Regulation
§ 1.409A-3(i)(5)(vii)(B)

 

(g)         “Committee” means the Compensation Committee of the Board or such
other Committee of the Board that is empowered hereunder to administer the Plan.
The Committee shall be constituted at all times so as to permit the Plan to be
administered by “non-employee directors” (as defined in Rule 16b-3 of the
Exchange Act) and “outside directors” (as defined in Treasury Regulation
§ 1.162-27 (e)(3)) and to satisfy such additional regulatory or listing
requirements as the Board may determine to be applicable or appropriate.

 

(h)         “Dividend Equivalent” means a right, granted to an Eligible Person
to receive cash, Stock, other Awards or other property equal in value to
dividends paid with respect to a specified number of shares of Stock, or other
periodic payments.

 

(i)             “Eligible Persons” means those employees of the Company or of
any Affiliates, members of the Board, and members of the board of directors of
any Affiliates, and individuals providing consulting services to the Company or
any Affiliate who are designated as Eligible Persons by the Committee.
Notwithstanding the foregoing, Incentive Stock Options may not be granted to
anyone who is not an employee of the Company or an Affiliate.

 

(j)             “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)          “Exercise Date” means the date of exercise determined in accordance
with subsection 6.2(g) hereof.

 

(l)             “Fair Market Value” means the per share closing price of the
Stock as reported on The New York Stock Exchange, Inc. Composite Transactions
Reporting System for a particular date or, if the Stock is not so listed on such
date, as reported on NASDAQ or on such other exchange or electronic trading
system which, on the date in question, reports the largest number of traded
shares of Stock, provided, however, that if on the date Fair Market Value is to
be determined there are no transactions in the Stock, Fair Market Value shall be
determined as of the immediately preceding date on which there were transactions
in the Stock; provided further, however, that if the foregoing provisions are
not applicable, the fair market value of a share of the Stock as determined by
the Committee by the reasonable application of such reasonable valuation method,
consistently applied, as the Committee deems appropriate; provided further,
however, that, with respect to ISOs, such Fair Market Value shall be determined
subject to Section 422(c)(7) of the Internal Revenue Code. For purposes of the
foregoing, a valuation prepared in accordance with any of the methods set forth
in Treasury Regulation Sec. 1.409A-1(b)(5)(iv)(B)(2), consistently used, shall
be rebuttably presumed to result in a reasonable valuation. This definition is
intended to comply with the definition of “fair market value” contained in
Treasury Regulation § 1.409A-1(b)(5)(iv) and should be interpreted consistently
therewith.

 

(m)       “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option and which satisfies the requirements of
Section 422 of the Internal Revenue Code or any successor provision thereto.

 

(n)         “Internal Revenue Code” means the Internal Revenue Code of 1986, as
it may be amended from time to time, and any successor thereto. Any reference to
a section of the Internal Revenue Code or Treasury Regulation shall be treated
as a reference to any successor section.

 

(o)         “Non-Qualified Stock Option” or “NQSO” means any Option granted
under Section 6, designated by the Committee as a Non-Qualified Stock Option or
otherwise undesignated, or any Option designated by the Committee as an ISO but
which for any reason fails to qualify as an ISO pursuant to Section 422 of the
Internal Revenue Code and the rules and regulations thereunder.

 

3

--------------------------------------------------------------------------------


 

(p)         “Option” means an option to purchase a number of shares of Stock
granted pursuant to subsection 6.1.

 

(q)         “Option Price” means the price at which shares of Stock subject to
an option may be purchased, determined in accordance with
subsection 6.2(b) hereof.

 

(r)            “Participant” means an Eligible Person designated by the
Committee, from time to time during the term of the Plan, to receive one or more
Awards under the Plan.

 

(s)          “Performance Award” is a right to either a number of shares of
Stock or SARs (“Performance Shares”) determined (in either case) in accordance
with subsection 9.1 of this Plan based on the extent to which the applicable
Performance Goals are achieved. A Performance Share shall be of no value to a
Participant unless and until earned in accordance with subsection 9.2 hereof.

 

(t)            “Performance Goals” are the performance conditions, if any,
established pursuant to subsection 9.1 by the Committee in connection with an
Award.

 

(u)         “Performance Period” with respect to a Performance Award is a period
not less than one calendar year or one fiscal year of the Company, beginning not
earlier than the year in which such Performance Award is granted, which may be
referred to herein and by the Committee by use of the calendar or fiscal year in
which a particular Performance Period commences.

 

(v)         “Permanent Disability” means permanent disability as determined
under the Company’s long term disability policy and, with respect to any Award
intended to comply with Section 409A of the Internal Revenue Code, also within
the meaning of Treasury Regulation § 1.409A-3(i)(4) or a more restrictive
meaning established by the Committee.

 

(w)       “Restricted Stock” means Stock granted to an Eligible Person under
Section 8 hereof, that is subject to certain restrictions and to a risk of
forfeiture.

 

(x)           “Restricted Stock Unit” means a right, granted to an Eligible
Person under Section 8 hereof, to receive Stock, cash or a combination thereof
at the end of a specified vesting period.

 

(y)         “Restriction Period” shall have the meaning assigned to such term in
subsection 8.1.

 

(z)           “Retirement” or “Retire” shall mean the Participant has attained
at the date of “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h) from the Company at least the age and years of service
with the Company set forth in the Award agreement, where service is measured as
vesting service under the Company’s 401(k) plan, without taking into account any
past service credits, unless otherwise provided in the Award agreement.

 

(aa)    “SAR Price” means the price at which the Stock Appreciation Right was
granted, which shall be determined in the same manner as the Option Price of an
Option in accordance with subsection 6.2 hereof.

 

(bb)  “Stock” means the $0.01 par value common stock of State Bank Financial
Corporation and or any security into which such common stock is converted or
exchanged upon merger, consolidation, or any capital restructuring (within the
meaning of Section 13) of the Company; provided that such other stock must be
common stock and meet the requirements of Treasury Regulation
§ 1.409A-1(b)(5)(iii).

 

(cc)    “Stock Appreciation Right” or “SAR” means a right granted to an Eligible
Person to receive an amount in cash, Stock, or other property equal to the
excess of the Fair Market Value as of the Exercise Date of one share of Stock
over the SAR Price times the number of shares of Stock to which the Stock
Appreciation Right relates. Stock Appreciation Rights may be granted in tandem
with Options or other Awards or may be freestanding.

 

4

--------------------------------------------------------------------------------


 

2.2.  Headings; Gender and Number.  The headings contained in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

Section 3  Plan Administration

 

3.1.  Administration by the Committee.  The Plan shall be administered by the
Committee. In accordance with the provisions of the Plan, the Committee shall,
in its sole discretion, adopt rules and regulations for carrying out the
purposes of the Plan, including, without limitation, the authority to:

 

(a)          Grant Awards;

 

(b)         Select the Eligible Persons and the time or times at which Awards
shall be granted;

 

(c)          Determine the type and number of Awards to be granted, the number
of shares of Stock to which an Award may relate and the terms, conditions,
restrictions, and Performance Goals relating to any Award;

 

(d)         Determine whether, to what extent, and under what circumstances an
Award may be settled, canceled, forfeited, exchanged, or surrendered;

 

(e)          Construe and interpret the Plan and any Award;

 

(f)            Prescribe, amend, and rescind rules and procedures relating to
the Plan;

 

(g)         Determine the terms and provisions of Award and other agreements;

 

(h)         Appoint designees or agents (who need not be members of the
Committee or employees of the Company) to assist the Committee with the
administration of the Plan; and

 

(i)             Make all other determinations deemed necessary or advisable for
the administration of the Plan.

 

3.2.  Committee Discretion.  The Committee shall, in its absolute discretion,
and without amendment to the Plan, have the power to accelerate, waive or
modify, at any time, any term or condition of an Award that is not mandatory
under this Plan; provided, however, that the Committee shall not have any
discretion to accelerate, waive or modify any term or condition of an Award that
is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Internal Revenue Code if such discretion would cause the
Award to not so qualify. In the event of a Change of Control, the provisions of
Section 12 hereof shall be mandatory and shall govern the vesting and
exercisability schedule of any Award granted hereunder. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan, or in any agreement entered into hereunder, in the manner and to the
extent it shall deem expedient, and it shall be the sole and final judge of such
inconsistency.

 

3.3.  Indemnification.  No member of the Committee shall be liable for any
action, omission, or determination made in good faith. The Company shall
indemnify (to the extent permitted under Georgia law) and hold harmless each
member of the Committee and each other director or employee of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan has been delegated against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of any action, omission or determination relating to
the Plan, unless, in either case, such action, omission or determination was
taken or made by such member, director or employee in bad faith and without
reasonable belief that it was in the best interests of the Company. The
determination, interpretations and other actions of the Committee pursuant to
the provisions of the Plan shall be binding and conclusive for all purposes and
on all persons.

 

5

--------------------------------------------------------------------------------


 

3.4.  Committee Delegation.  The Committee may from time to time adopt such
rules and regulations for carrying out the purposes of the Plan as it may deem
proper and in the best interests of the Company. The Committee may appoint an
Administrative Agent, who need not be a member of the Committee or an employee
of the Company, to assist the Committee in administration of the Plan and to
whom it may delegate such powers as the Committee deems appropriate, except that
the Committee shall determine any dispute and shall approve any Award made.

 

3.5.  Compliance with Section 162(m).  Except as expressly otherwise stated in
any resolution of the Committee, the Plan is intended to comply with the
requirements of Section 162(m) or any successor section(s) of the Internal
Revenue Code (“Section 162(m)”) as to any “covered employee” as defined in
Section 162(m), and shall be administered, interpreted, and construed
consistently therewith. The Committee is authorized to take such additional
action, if any, that may be required to ensure that the Plan and any Award under
the Plan satisfy the requirements of Section 162(m), taking into account any
regulations or other guidance issued by the Internal Revenue Service.

 

3.6.  Assumption of Options by the Company.  Upon the determination of the
Committee, in its sole discretion, the Company, from time to time, also may
substitute or assume outstanding options granted by another company, whether in
connection with an acquisition of such other company or otherwise, by either:
(a) granting an Option under this Plan in substitution for such other company’s
option; or (b) assuming such option as if it had been granted under this Plan if
the terms of such assumed option could be applied to an Option granted under
this Plan. Such substitution or assumption will be permissible if the holder of
the substituted or assumed option would have been eligible to be granted an
Option under this Plan if the other company had applied the rules of this Plan
to such grant. If the Company assumes an option award granted by another
company, the terms and conditions of such option award will remain unchanged,
except that the exercise price and the number and nature of shares of Stock
issuable upon exercise of any such option will be adjusted appropriately
pursuant to Treasury Regulation § 1.409A-1(b)(5)(v)(D). If the Company elects to
grant a new Option rather than assuming an existing option, the new Option may
be granted with a similarly adjusted exercise price and the aggregate number of
shares of Stock for which Options may be granted hereunder shall automatically
be increased by the number of shares subject to the Options so issued; provided,
however, that the aggregate number of shares of Stock for which Options may be
granted hereunder shall automatically be decreased by the number of shares
covered by any unexercised portion of an Option so issued that has terminated
for any reason, and the shares subject to any such unexercised portion may not
be granted to any other person.

 

Section 4  Stock Subject to the Plan

 

4.1.  Number of Shares.  Subject to adjustments pursuant to Section 4.4 hereof,
up to 3,160,000 shares of Stock, are authorized for issuance under the Plan in
accordance with the Plan’s terms and subject to such restrictions or other
provisions as the Committee may from time to time deem necessary. Of such total
number of shares of Stock so authorized, not more than 3,160,000 may be
designated for Restricted Stock, Restricted Stock Units, and Performance Awards.
During the duration of the Plan, no Eligible Person may be granted Options which
in the aggregate cover in excess of 100% percent of the total shares of Stock
authorized under the Plan. No Award may be granted under the Plan on or after
the 10-year anniversary of the Effective Date. The foregoing to the contrary
notwithstanding, the total number of shares of Stock that may be issued pursuant
to ISOs granted under the Plan shall be equal to 3,160,000, subject to
adjustments pursuant to Section 4.4 hereof.

 

4.2.  Availability of Shares Not Issued under Awards.  If shares of Stock which
may be issued pursuant to the terms of the Plan awarded hereunder are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires without a distribution of shares to the holder of such Award, the shares
of Stock with respect to such Award shall, to the extent of any such

 

6

--------------------------------------------------------------------------------


 

forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan.

 

4.3.  Stock Offered.  The Company shall at all times during the term of the Plan
retain as authorized and unissued Stock and/or Stock in the Company’s treasury,
at least the number of shares from time to time required under the provisions of
the Plan, or otherwise assure itself of its ability to perform its obligations
hereunder.

 

4.4.  Adjustments for Stock Split, Stock Dividend.  If the Company shall at any
time increase or decrease the number of its outstanding shares of Stock or
change in any way the rights and privileges of such shares by means of the
payment of a Stock dividend or any other distribution upon such shares payable
in Stock or rights to acquire Stock, or through a Stock split, reverse Stock
split, subdivision, consolidation, combination, reclassification or
recapitalization involving the Stock (any of the foregoing being herein called a
“capital restructuring”), then in relation to the Stock that is affected by one
or more of the above events, the numbers, rights, and privileges of the
following shall be, in each case, equitably and proportionally adjusted to take
into account the occurrence of any of the above events, (i) the number and kind
of shares of Stock or other property (including cash) that may thereafter be
issued pursuant to subsections 4.1 and 4.10, (ii) the number and kind of shares
of Stock or other property (including cash) issued or issuable in respect of
outstanding Awards, (iii) the exercise price, grant price, or purchase price
relating to any Award; provided that, with respect to Incentive Stock Options,
such adjustment shall be made in accordance with Section 424(h) of the Internal
Revenue Code, (iv) the Performance Goals, and (v) the individual limitations
applicable to Awards.

 

4.5.  Other Changes in Stock.  In the event there shall be any change, other
than as specified in subsections 4.4 hereof, in the number or kind of
outstanding shares of Stock or of any stock or other securities into which the
Stock shall be changed or for which it shall have been exchanged, and if the
Committee shall in its discretion determine that such change equitably requires
an adjustment in the number or kind of shares subject to outstanding Awards or
which have been reserved for issuance pursuant to the Plan but are not then
subject to an Award, then such adjustments shall be made by the Committee and
shall be effective for all purposes of the Plan and on each outstanding Award
that involves the particular type of stock for which a change was effected.

 

4.6.  General Adjustment Rules.  No adjustment or substitution provided for in
this Section 4 shall require the Company to sell a fractional share of Stock
under any Option, or otherwise issue a fractional share of Stock, and the total
substitution or adjustment with respect to each Option shall be limited by
deleting any fractional share. In the case of any such substitution or
adjustment, the aggregate Option Price for the shares of Stock then subject to
the Option shall remain unchanged but the Option Price per share under each such
Option shall be equitably adjusted by the Committee to reflect the greater or
lesser number of shares of Stock or other securities into which the Stock
subject to the Option may have been changed.

 

4.7.  Determination by the Committee.  Adjustments under this Section 4 shall be
made by the Committee, whose determinations with regard thereto shall be final
and binding upon all parties.

 

4.8.  Code Section 409A.  For any Award that is not subject to Internal Revenue
Code Section 409A before the adjustments identified in the preceding sections of
this Section 4, no adjustment shall be made that would cause the Award to become
subject to Internal Revenue Code Section 409A. For an Award that is subject to
Internal Revenue Code Section 409A before the adjustments identified in the
preceding sections of this Section 4, no adjustment shall cause the Award to
violate Internal Revenue Code Section 409A, without the prior written consent of
both the Participant and the Committee.

 

7

--------------------------------------------------------------------------------


 

4.9.  Award Limits.  The following limits shall apply to grants of all Awards
under the Plan:

 

(a)  Options:  The maximum aggregate number of shares of Stock that may be
subject to Options granted in any calendar year to any one Participant shall be
3,160,000 shares.

 

(b)  SARs:  The maximum aggregate number of shares that may be subject to Stock
Appreciation Rights granted in any calendar year to any one Participant shall be
3,160,000 shares. Any shares covered by Options which include tandem SARs
granted to one Participant in any calendar year shall reduce this limit on the
number of shares subject to SARs that can be granted to such Participant in such
calendar year.

 

(c)  Restricted Stock or Restricted Stock Units:  The maximum aggregate number
of shares of Stock that may be subject to Awards of Restricted Stock or
Restricted Stock Units granted in any calendar year to any one Participant shall
be 3,160,000 shares.

 

(d)  Performance Awards:  The maximum aggregate grant with respect to
Performance Awards granted in any calendar year to any one Participant shall be
3,160,000 shares (or SARs based on the value of such number of shares) and the
maximum value of Performance Awards payable in cash to any one Participant in
any calendar year shall be $1,000,000.

 

To the extent required by Section 162(m) of the Code, shares subject to Options
or SARs which are canceled shall continue to be counted against the limits set
forth in paragraphs (a) and (b) immediately preceding.

 

4.10.  Repayment/Forfeiture of Awards.  If required by the Sarbanes-Oxley Act of
2002 and/or by the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, each Participant’s Award shall be conditioned on repayment or forfeiture
in accordance with law. In addition, the Committee may establish such conditions
for repayment or forfeiture of Awards as the Committee or the Board may adopt by
policy for the Company or any Affiliate.

 

4.11.  Failure to Comply.  In addition to the remedies of the Company elsewhere
provided for herein, failure by a Participant to comply with any of the terms
and conditions of the Plan or the agreement executed by such Participant
evidencing an Award, unless such failure is remedied by such Participant within
ten (10) days after having been notified of such failure by the Committee, shall
be grounds for the cancellation and forfeiture of such Award, in whole or in
part, as the Committee, in its absolute discretion, may determine.

 

Section 5  Granting of Awards to Participants

 

5.1.  Participation.  Participants in the Plan shall be those Eligible Persons
who, in the judgment of the Committee, are performing, or during the term of
their incentive arrangement will perform, vital services in the management,
operation, and development of the Company or an Affiliate, and significantly
contribute, or are expected to significantly contribute, to the achievement of
the Company’s long-term corporate economic objectives. Participants may be
granted from time to time one or more Awards; provided, however, that the grant
of each such Award shall be separately approved by the Committee and receipt of
one such Award shall not result in automatic receipt of any other Award. Upon
determination by the Committee that an Award is to be granted to a Participant,
as soon as practicable, written notice shall be given to such person, specifying
the terms, conditions, rights and duties related thereto. Each Participant
shall, if required by the Committee, enter into an agreement with the Company,
in such form as the Committee shall determine and which is consistent with the
provisions of the Plan, specifying such terms, conditions, rights, and duties.
Awards shall be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date shall be the date of any related
agreement with the Participant. In the event of any inconsistency between the
provisions of the Plan and any such agreement entered into hereunder, the
provisions of the Plan shall govern.

 

8

--------------------------------------------------------------------------------


 

Awards granted to members of the Board shall be recommended to the full Board by
the Committee and approved by the full Board.

 

5.2.  Notification to Participants and Delivery of Documents.  As soon as
practicable after such determinations have been made, each Participant shall be
notified of (a) his/her designation as a Participant, (b) the date of grant,
(c) the number and type of Awards granted to the Participant, (d) in the case of
Performance Awards or other Awards subject to Performance Goals, the Performance
Period and Performance Goals, (e) in the case of Restricted Stock or Restricted
Stock Units, the Restriction Period (as defined in subsection 8.1), and (f) any
other terms or conditions imposed by the Committee with respect to the Award.

 

5.3.  Delivery of Award Agreement.  This requirement for delivery of a written
Award agreement is satisfied by electronic delivery of such agreement provided
that evidence of the Participant’s receipt of such electronic delivery is
available to the Company and such delivery is not prohibited by applicable laws
and regulations.

 

Section 6  Stock Options

 

6.1.  Grant of Stock Options.  Coincident with or following designation for
participation in the Plan, an Eligible Person may be granted one or more
Options. Grants of Options under the Plan shall be made by the Committee. In no
event shall the exercise of one Option affect the right to exercise any other
Option or affect the number of shares of Stock for which any other Option may be
exercised, except as provided in subsection 6.2(j) hereof.

 

6.2.  Stock Option Agreements.  Each Option granted under the Plan shall be
identified as either an Incentive Stock Option or a Non-Qualified Stock Option
(or, if no such identification is made, then it shall be a Non-Qualified Stock
Option) and evidenced by a written agreement which shall be entered into by the
Company and the Participant to whom the Option is granted, and which shall
contain the following terms and conditions set out in this subsection 6.2, as
well as such other terms and conditions, not inconsistent therewith, as the
Committee may consider appropriate. The grant of any Incentive Stock Option is
contingent upon shareholder approval of the Plan being obtained within twelve
(12) months before or after the date the Board approves the Plan.

 

(a)  Number of Shares.  Each Stock Option agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

(b)  Price.  The price at which each share of Stock covered by an Option may be
purchased, the Option Price, shall be determined in each case by the Committee
and set forth in the Stock Option agreement. The price may vary according to a
formula specified in the Stock Option agreement, but in no event shall the
Option Price ever be less than the Fair Market Value of the Stock on the date
the Option is granted, or in the case of an Option that is subsequently
“modified” within the meaning of Treasury Regulation § 1.409A-1(b)(5)(v)(A), on
the date of such modification.

 

(c)  No Backdating.  There shall be no backdating of Options, and each Option
shall be dated the actual date that the Committee adopts the resolution awarding
the grant of such Option.

 

(d)  Limitations on Incentive Stock Options.  No Incentive Stock Option may be
granted to an individual if, at the time of the proposed grant, such individual
owns (or is attributed to own by virtue of the Internal Revenue Code) Stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any Affiliate unless (i) the exercise price
of such Incentive Stock Option is at least 110 percent of the Fair Market Value
of a share of Stock at the time such Incentive Stock Option is granted and
(ii) such Incentive Stock Option is not exercisable after the expiration of five
years from the date such Incentive Stock Option is granted.

 

9

--------------------------------------------------------------------------------


 

To the extent that the aggregate Fair Market Value of Stock of the Company with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other option plan of
the Company (or any Affiliate) shall exceed $100,000, such Options shall be
treated as Non-Qualified Stock Options. Such Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.

 

(e)  Duration of Options.  Each Stock Option agreement shall state the period of
time, determined by the Committee, within which the Option may be exercised by
the Participant (the “Option Period”). The Option Period must end, in all cases,
not more than ten years from the date an Option is granted. Each Option shall be
subject to a period or periods of time within which each Option or portion
thereof will first become exercised (the “Vesting Period”) with respect to the
total number of shares of Stock that can be acquired under the Option. The
Committee, in its discretion, shall determine the Vesting Period(s) for each
Option upon grant and, with the discretion of the Committee, may accelerate or
shorten any Vesting Period or the event(s) which result in acceleration of
vesting.

 

(f)  Termination of Options.  During the lifetime of a Participant to whom a
Stock Option is granted, the Stock Option may be exercised only by such
Participant or, in the case of Permanent Disability by the Participant’s
designated legal representative, except to the extent such exercise would cause
any Award intended to qualify as an ISO not to so qualify. Once a Participant to
whom a Stock Option was granted dies, the Stock Option may be exercised only by
the personal representative of the Participant’s estate. Unless the Stock Option
agreement shall specify a longer or shorter period, at the discretion of the
Committee, then the Participant (or representative) may exercise the Stock
Option for a period of up to three months after such Participant terminates
employment or ceases to be a member of the Board, or ceases to be a consultant
to the Company.

 

(g)  Exercise, Payments, Etc.

 

(i)  Each Stock Option agreement shall provide that the method for exercising
the Option granted therein shall be by delivery to the Office of the Secretary
of the Company or to the Administrative Agent of written notice specifying the
number of shares of Stock with respect to which such Option is exercised and
payment to the Company of the aggregate Option Price. Such notice shall be in a
form satisfactory to the Committee and shall specify the particular Options (or
portions thereof) which are being exercised and the number of shares of Stock
with respect to which the Options are being exercised. The Participant’s
obligation to deliver written notice of exercise is satisfied by electronic
delivery of such notice through means satisfactory to the Committee and
prescribed by the Company. The exercise of the Option shall be deemed effective
on the date such notice is received by the Office of the Secretary or by the
Administrative Agent and payment is made to the Company of the aggregate Option
Price (the “Exercise Date”); however, if payment of the aggregate Option Price
is made pursuant to a sale of shares of Stock as contemplated by subsection
6.2(g)(iv)(E) below, the Exercise Date shall be deemed to be the date of such
sale. If requested by the Company, such notice shall contain the Participant’s
representation that he or she is purchasing the Stock for investment purposes
only and his or her agreement not to sell any Stock so purchased in any manner
that is in violation of the Exchange Act or any applicable state law, and such
restriction, or notice thereof, shall be placed on the certificates representing
the Stock so purchased. The purchase of such Stock shall take place upon
delivery of such notice to the Office of the Secretary of the Company or to the
Administrative Agent, at which time the aggregate Option Price shall be paid in
full to the Company by any of the methods or any combination of the methods set
forth in subsection 6.2(g)(iv) below.

 

(ii)  The shares of Stock to which the Participant is entitled as a result of
the exercise of the Option shall be issued by the Company and either
(A) delivered by electronic means to an

 

10

--------------------------------------------------------------------------------


 

account designated by the Participant or (B) delivered to the Participant in the
form of a properly executed certificate or certificates representing such shares
of Stock. If shares of Stock are used to pay all or part of the aggregate Option
Price, the Company shall issue and deliver to the Participant the additional
shares of Stock, in excess of the aggregate Option Price or portion thereof paid
using shares of Stock, to which the Participant is entitled as a result of the
Option exercise.

 

(iii)  The Company’s obligation to deliver the shares of Stock to which the
Participant is entitled as a result of the exercise of the Option shall be
subject to the payment in full to the Company of the aggregate Option Price and
the required tax withholding.

 

(iv)  The aggregate Option Price shall be paid by any of the following methods
or any combination of the following methods:

 

(A)  in cash, including the wire transfer of funds in U.S. dollars to one of the
Company’s bank accounts located in the United States, with such bank account to
be designated from time to time by the Company;

 

(B)  by personal, certified or cashier’s check payable in U.S. dollars to the
order of the Company;

 

(C)  by delivery to the Company or the Administrative Agent of certificates
representing a number of shares of Stock then owned by the Participant, the
aggregate Fair Market Value of which (as of the Exercise Date) is equal to the
aggregate Option Price of the Option being exercised, properly endorsed for
transfer to the Company, provided that the shares of Stock used for this purpose
must have been owned by the Participant for a period of at least six months;

 

(D)  by certification or attestation to the Company or the Administrative Agent
of the Participant’s ownership (as of the Exercise Date) of a number of shares
of Stock, the aggregate Fair Market Value of which (as of the Exercise Date) is
not greater than the aggregate Option Price of the Option being exercised,
provided that the shares of Stock used for this purpose have been owned by the
Participant for a period of at least six months; or

 

(E)  by delivery to the Company or the Administrative Agent of a properly
executed notice of exercise together with irrevocable instructions to a broker
to promptly deliver to the Company, by wire transfer or check as noted in
subsection 6.2(g)(iv)(A) and (B) above, the amount of the proceeds of the sale
of all or a portion of the Stock or of a loan from the broker to the Participant
necessary to pay the aggregate Option Price.

 

(h)  Tax Withholding.  Each Stock Option agreement shall provide that, upon
exercise of the Option, the Participant shall make appropriate arrangements with
the Company to provide for not less than the minimum amount of tax withholding
required by law, including without limitation Sections 3102 and 3402 or any
successor section(s) of the Internal Revenue Code and applicable state and local
income and other tax laws, by payment of such taxes in cash (including wire
transfer), by check, or as provided in Section 11 hereof.

 

(i)  Repricing Prohibited.  Subject to Sections 4, 6, 12, 13, and 16,
outstanding Stock Options granted under this Plan shall not be repriced without
approval by the Company’s shareholders. In particular, neither the Board nor the
Committee may take any action: (1) to amend the terms of an outstanding Option
or SAR to reduce the Option Price or grant price thereof, cancel an Option or
SAR and replace it with a new Option or SAR with a lower Option Price or grant
price, or that has an economic effect that is the same as any such reduction or
cancellation or (2) to cancel an outstanding Option or SAR having an Option
Price or grant price above the then-current Fair

 

11

--------------------------------------------------------------------------------


 

Market Value of the Stock in exchange for the grant of another type of Award,
without, in each such case, first obtaining approval of the shareholders of the
Company of such action.

 

(j)  Shareholder Privileges.  No Participant shall have any rights as a
shareholder with respect to any shares of Stock covered by an Option until the
Participant becomes the holder of record of such Stock. Except as provided in
Section 4 hereof, no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date on which such Participant becomes the holder of record of such Stock.

 

(k)  Section 409A Avoidance.  Once granted, no Stock Option shall be modified,
extended, or renewed in any way that would cause the Stock Option to be subject
to Internal Revenue Code Section 409A. The Option Period shall not be extended
to any date that would cause the Stock Option to become subject to Internal
Revenue Code Section 409A. The Option Price shall not be adjusted to reflect any
dividends declared and paid on the Stock between the date of grant and the date
the Stock Option is exercised; however, the right to one or more dividends
declared and paid on the Stock between the date of grant and the date the Option
is exercised may be set forth in a separate arrangement.

 

(l)  Forfeiture by Order of Regulatory Agency.  If the Company’s or any of its
financial institution subsidiaries’ capital falls below the minimum requirements
contained in 12 CFR 3 or below a higher requirement as determined by the
Company’s or its Affiliate’s primary bank regulatory agency, such agency may
direct the Company to require Participants to exercise or forfeit some or all of
their Options. All options granted under this Plan are subject to the terms of
any such directive.

 

Section 7  Stock Appreciation Rights

 

7.1.  Stock Appreciation Rights.  The Committee is authorized to grant SARs to
Participants either alone (“freestanding”) or in tandem with other Awards,
including Performance Awards, Options, and Restricted Stock. Stock Appreciation
Rights granted in tandem with any Award must be granted at the same time as the
Award is granted. Stock Appreciation Rights granted in tandem with Options shall
terminate and no longer be exercisable upon the termination or exercise of the
related Stock Options. Options granted in tandem with Stock Appreciation Rights
shall terminate and no longer be exercisable upon the termination or exercise of
the related Stock Appreciation Rights. The Committee shall establish the terms
and conditions applicable to any Stock Appreciation Rights, which terms and
conditions need not be uniform but may not be inconsistent with the terms of the
Plan. Freestanding Stock Appreciation Rights shall generally be subject to terms
and conditions substantially similar to those described in Section 4 and
subsection 6.2 for Options, including, but not limited to, the requirements of
subsections 6.2(b), (d), and (i) and subsection 4.7 regarding general adjustment
rules, minimum price, duration, and prohibition on repricing.

 

7.2.  Section 409A Avoidance.  The SAR Price may be fixed on the date it is
granted or the SAR Price may vary according to an objective formula specified by
the Committee at the time of grant. However, the SAR Price can never be less
than the Fair Market Value of the Stock on the date of grant. The SAR grant must
specify the number of shares to which it applies, which must be fixed at the
date of grant (subject to adjustment pursuant to Sections 4, 6, and 11). Once
granted, no SAR shall be modified, extended, or renewed in any way that would
cause the SAR to be subject to Internal Revenue Code Section 409A. The period
during which the SAR may be exercised shall not be extended to any date that
would cause the SAR to become subject to Internal Revenue Code Section 409A. The
value of the SAR shall not be adjusted to reflect any dividends declared and
paid on the Stock between the date of grant and the date the SAR is exercised;
however, the right to one or more dividends declared and paid on the Stock
between the date of grant and the date the SAR is exercised may be set forth in
a separate arrangement.

 

12

--------------------------------------------------------------------------------


 

Section 8  Restricted Stock and Restricted Stock Units

 

8.1.  Restriction Period.  At the time an Award of Restricted Stock or
Restricted Stock Units is made, the Committee shall establish the terms and
conditions applicable to such Award, including the period of time (the
“Restriction Period”) and attainment of performance goals during which certain
restrictions established by the Committee shall apply to the Award. Each such
Award, and designated portions of the same Award, may have a different
Restriction Period, at the discretion of the Committee. Except as permitted or
pursuant to Section 12 hereof, the Restriction Period applicable to a particular
Award shall not be changed. Restricted Stock or Restricted Stock Units may or
may not be subject to Internal Revenue Code Section 409A. If they are subject to
Internal Revenue Code Section 409A, the grant of the Restricted Stock or
Restricted Stock Units must contain the provisions needed to comply with the
requirements of Internal Revenue Code Section 409A, including but not limited to
(i) the timing of any election to defer receipt of the Restricted Stock or
Restricted Stock Units beyond the date of vesting, (ii) the timing of any payout
election, and (iii) the timing of the settlement of Restricted Stock or a
Restricted Stock Unit. Restricted Stock or Restricted Stock Units that are
subject to Internal Revenue Code Section 409A may be adjusted to reflect any
dividends declared and paid on the Stock between the date of grant and the date
the Restricted Stock or Restricted Stock Unit vests, but only to the extent
permitted in IRS guidance of general applicability.

 

8.2.  Certificates for Stock.  Restricted Stock shall be evidenced in such
manner as the Committee shall determine. If certificates representing Restricted
Stock are registered in the name of the Participant, the Committee may require
that such certificates bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, that the
Company retain physical possession of the certificates, and that the Participant
deliver a stock power to the Company, endorsed in blank, relating to the
Restricted Stock represented by a stock certificate registered in the name of
the Participant.

 

8.3.  Restricted Stock Terms and Conditions.  Participants shall have the right
to enjoy all shareholder rights during the Restriction Period except that:

 

(a)          The Participant shall not be entitled to delivery of the Stock
certificate until the Restriction Period shall have expired.

 

(b)         The Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of the Stock during the Restriction Period.

 

(c)          A breach of the terms and conditions established by the Committee
with respect to the Restricted Stock shall cause a forfeiture of the Restricted
Stock and any dividends withheld thereon.

 

(d)         As a condition to the grant of an Award of Restricted Stock, the
Committee may specify whether any cash dividends paid on a share of Restricted
Stock be automatically reinvested in additional shares of Restricted Stock or
applied to the purchase of additional Awards under this Plan. Unless otherwise
determined by the Committee, Stock distributed in connection with a Stock split
or Stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Stock or other property has been
distributed.

 

8.4.  Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Participants, which are rights to receive Stock at the end of a
specified deferral period, subject to the following terms and conditions:

 

(a)  Award and Restrictions.  Settlement of an Award of Restricted Stock Units
shall occur upon expiration of the deferral period specified for such Restricted
Stock Unit by the Committee (or, if permitted by the Committee, as elected by
the Participant).

 

13

--------------------------------------------------------------------------------


 

(b)  In addition, Restricted Stock Units shall be subject to such restrictions
(which may include a risk of forfeiture) as the Committee may impose, if any,
which restrictions may lapse at the expiration of the deferral period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, as the Committee may determine.

 

(c)  Restricted Stock Units shall be satisfied by the delivery of cash or Stock
in the amount equal to the Fair Market Value of the specified number of shares
of Stock covered by the Restricted Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.

 

8.5.  Bonus Stock and Awards in Lieu of Obligations.  The Committee is
authorized to grant Stock as a bonus (“Bonus Stock”), or to grant Stock or other
Awards in lieu of obligations to pay cash or deliver other property under this
Plan or under plans or compensatory arrangements, provided that, in the case of
Participants subject to Section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Stock or other Awards are exempt from liability
under Section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall
be subject to such other terms as shall be determined by the Committee. In the
case of any grant of Stock to an officer of the Company or an Affiliate in lieu
of salary or other cash compensation, the number of shares granted in place of
such compensation shall be reasonable, as determined by the Committee.

 

8.6.  Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to risk of
forfeiture, as the Committee may specify.

 

Section 9  Performance Awards

 

9.1.  Establishment of Performance Goals for Company.  The Committee shall
establish Performance Goals for any Award within the time period prescribed by
Section 162(m) of the Code based on one or more of the following performance
criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of the Company, any Affiliate or a
division, region, branch, department or function within the Company or any
Affiliate:

 

·                  Revenue

 

·                  Profit (net profit, gross profit, operating profit, economic
profit, profit margins or other corporate profit measures, whether before or
after taxes)

 

·                  Earnings (earnings per share, or other corporate earnings
measures)

 

·                  Net income (before or after taxes, operating income or other
income measures)

 

·                  Net interest margin

 

·                  Growth measures (deposits, loan, total assets, earning
assets, market share, capital or other financial or market measures)

 

·                  Asset/Credit Quality measures (including NPAs/Assets,
Charge-offs/Avg. Loans, Past Dues/Avg. Loans, Texas Ratio, or other measures
reported to regulatory agencies or tracked by the organization)

 

·                  Cash (cash flow, cash generation or other cash measures)

 

14

--------------------------------------------------------------------------------


 

·                  Stock price or performance

 

·                  Total shareholder return (stock price appreciation plus
reinvested dividends divided by beginning share price)

 

·                  Economic value added

 

·                  Return measures (including, but not limited to, return on
assets, capital, equity, investments or sales, and cash flow return on assets,
capital, equity, or sales);

 

·                  Market share

 

·                  Improvements in capital structure

 

·                  Expenses (expense management, expense ratio, expense
efficiency ratios or other expense measures)

 

·                  Business expansion or consolidation (acquisitions and
divestitures)

 

·                  Productivity measures

 

·                  Cost reduction measures

 

·                  Strategic plan development and implementation

 

Performance Goals with respect to the foregoing performance criteria may be
specified in absolute terms, in percentages, or in terms of growth from period
to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that disappears during a measurement period shall
be disregarded for the entire measurement period. Performance Goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion).

 

The Performance Goals may include a threshold level of performance below which
no vesting will occur, levels of performance at which specified vesting will
occur, and a maximum level of performance at which full vesting will occur.

 

The Committee may in its discretion classify Participants into as many groups as
it determines, and as to any Participant relate his/her Performance Goals
partially, or entirely, to the measured performance, either absolutely or
relatively, of an identified subsidiary, division, operating company, test
strategy, or new venture of the Company and/or its Affiliates.

 

The Committee shall designate in writing not later than ninety (90) days
following the start of a performance period (but in no event after twenty-five
percent (25%) of the performance period has elapsed), provided the outcome of
the selected performance goals is substantially uncertain at that time, the
Performance Goals.

 

Notwithstanding any other provision of the Plan, payment or vesting of any
Performance Award shall not be made until the applicable Performance Goals have
been satisfied and any other material terms of such Award were in fact
satisfied. The Committee shall certify in writing the attainment of each
Performance Goal. Notwithstanding any provision of the Plan to the contrary,
with respect to any Performance Award, (a) the Committee may not adjust,
downwards or upwards, any amount payable, or other benefits granted, issued,
retained, and/or vested pursuant to such an Award on account of satisfaction of
the applicable Performance Goals and (b) the Committee may not waive the
achievement of the applicable Performance Goals, except in the case of the
Participant’s death or Permanent Disability, or a Change of Control.

 

15

--------------------------------------------------------------------------------


 

9.2.  Levels of Performance Required to Earn Performance Awards.  At or about
the same time that Performance Goals are established for a specific period, the
Committee shall in its absolute discretion establish the percentage of the
Performance Awards granted for such Performance Period which shall be earned by
the Participant for various levels of performance measured in relation to
achievement of Performance Goals for such Performance Period.

 

9.3.  Other Restrictions.  The Committee shall determine the terms and
conditions applicable to any Performance Award, which may include restrictions
on the delivery of Stock payable in connection with the Performance Award and
restrictions that could result in the future forfeiture of all or part of any
Stock earned. The Committee may provide that shares of Stock issued in
connection with a Performance Award be held in escrow and/or legended.
Performance Awards may or may not be subject to Internal Revenue Code
Section 409A. If a Performance Award is subject to Internal Revenue Code
Section 409A, the Performance Award grant agreement shall contain the terms and
conditions needed to comply with the requirements of Internal Revenue Code
Section 409A, including but not limited to (i) the timing of any election to
defer receipt of the Performance Award, (ii) the timing of any payout election,
and (iii) the timing of the actual payment of the Performance Award. Performance
Awards that are subject to Internal Revenue Code Section 409A may be adjusted to
reflect any dividends declared and paid on the Stock between the date of grant
and the date the Performance Award is paid, but only to the extent permitted in
IRS guidance of general applicability.

 

9.4.  Notification to Participants.  Promptly after the Committee has
established the Performance Goals with respect to a Performance Award, the
Participant shall be provided with written notice of the Performance Goals so
established.

 

9.5.  Measurement of Performance against Performance Goals.  The Committee
shall, as soon as practicable after the close of a Performance Period, determine
(a) the extent to which the Performance Goals for such Performance Period have
been achieved and (b) the percentage of the Performance Awards earned as a
result.

 

These determinations shall be absolute and final as to the facts and conclusions
therein made and be binding on all parties. Promptly after the Committee has
made the foregoing determination, each Participant who has earned Performance
Awards shall be notified. For all purposes of this Plan, notice shall be deemed
to have been given the date action is taken by the Committee making the
determination. Participants may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of all or any portion of their Performance
Awards during the Performance Period.

 

9.6.  Treatment of Performance Awards Earned.  Upon the Committee’s
determination that a percentage of any Performance Award has been earned for a
Performance Period, Participants to whom such earned Performance Awards have
been granted and who have been in the employ of the Company or Affiliates
continuously from the date of grant until the end of the Performance Period,
subject to the exceptions set forth in the Performance Award agreement and in
Sections 10 and 12 hereof, shall be entitled, subject to the other conditions of
this Plan, to payment in accordance with the terms and conditions of the
Performance Awards. Performance Awards shall under no circumstances become
earned or have any value whatsoever for any Participant who is not in the employ
of the Company or its Affiliates continuously during the entire Performance
Period for which such Performance Award was granted, except as provided in
Sections 10 and 12.

 

9.7.  Subsequent Performance Award Grants.  Following the grant of Performance
Awards with respect to a Performance Period, additional Participants may be
designated by the Committee for grant of Performance Awards for such Performance
Period subject to the same terms and conditions set forth for the initial
grants, except that the Committee, in its sole discretion, may reduce the value
of the amounts to which subsequent Participants may become entitled, prorated
according to reduced time spent during the Performance Period, and the
applicable Performance Award agreement shall be modified to reflect such
reduction.

 

16

--------------------------------------------------------------------------------


 

9.8.  Shareholder Privileges.  No Participant shall have any rights as a
shareholder with respect to any shares of Stock covered by a Performance Award
until the Participant becomes the holder of record of such Stock.

 

Section 10  Termination of Employment, Death, Disability.

 

10.1.  Termination of Employment.  Except as provided herein, the treatment of
an Award upon a termination of employment or any other service relationship by
and between a Participant and the Company or an Affiliate shall be specified in
the agreement controlling such Award. Such termination of employment or any
other service relationship shall be a “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h) with respect to any Award intended
to comply with Section 409A of the Internal Revenue Code.

 

10.2.  Termination for Cause.  If the employment of the Participant by the
Company is terminated for Cause, as determined by the Committee, all Awards to
such Participant shall thereafter be void for all purposes. As used in
subsections 9.1, 10.2, and 10.3 hereof, “Cause” shall mean Cause with respect to
termination by the Company under Section 2.1(e). Nothing in this subsection 10.2
shall restrict or otherwise interfere with the Company’s discretion with respect
to the termination of any employee or Participant.

 

10.3.  Performance Awards.  Except as set forth below, each Performance Award
shall state that each such Award shall be subject to the condition that the
Participant has remained an Eligible Person from the date of grant until the
applicable vesting date as follows:

 

(a)   If the Participant voluntarily leaves the employment of the Company or an
Affiliate, or if the employment of the Participant is terminated by the Company
for cause or otherwise, any Performance Award to such Participant not previously
vested shall thereafter be void and forfeited for all purposes.

 

(b)   Unless otherwise provided in the Performance Award agreement, a
Participant shall become vested in all Performance Awards that have met the
Performance Goals within the Performance Period on the date the Participant
Retires, on the date the Participant dies while employed by the Company, or on
the date the Participant terminates service with the Company and the Affiliates
due to Permanent Disability while employed by the Company. Such Participant
shall not become entitled to any payment which may arise due to the occurrence
of a Performance Goal after the Participant dies, terminates service due to
Permanent Disability, or Retires. Payment shall occur as soon as
administratively convenient following the date the Participant dies, terminates
service due to Permanent Disability, or Retires, but in no event shall the
payment occur later than March 15 in the calendar year immediately following the
calendar year in which the Participant died, terminated service, or Retired. If
the Participant dies before receiving payment, the payment shall be made to
those entitled under the Participant’s will or, if there is no will, to the
Participant’s estate.

 

10.4.  Forfeiture Provisions.  Subject to Sections 12 and 13, in the event a
Participant terminates employment during a Restriction Period for the
Participant’s Restricted Stock or Restricted Stock Units, such Awards will be
forfeited; provided, however, that the Committee may provide in the Award
agreement for proration or full payout in the event of (a) death, (b) Permanent
Disability, (c) Retirement or (d) any other circumstances the Committee may
determine.

 

Section 11  Tax Withholding

 

11.1.  Withholding Requirement.  The Company and any Affiliate is authorized to
withhold from any Award granted, or any payment relating to an Award under this
Plan, including from a distribution of Stock, amounts of withholding and other
taxes or social security payments due or potentially payable in connection with
any transaction involving an Award, and to take such other action as the
Committee

 

17

--------------------------------------------------------------------------------


 

may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax or social security
obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof, in satisfaction of a Participant’s tax obligations, either on a
mandatory or elective basis at the discretion of the Committee.

 

11.2.  Withholding Requirement—Stock Options and SARs.  The Company’s
obligations to deliver shares of Stock upon the exercise of an Option or SAR
shall be subject to the Participant’s satisfaction of all applicable federal,
state, and local income and other tax and social security withholding
requirements.

 

At the time the Committee grants an Option, it may, in its sole discretion,
grant the Participant an election to pay all such amounts of required tax
withholding, or any part thereof:

 

(a)   by the delivery to the Company or the Administrative Agent of a number of
shares of Stock then owned by the Participant, the aggregate Fair Market Value
of which (as of the Exercise Date) is not greater than the amount required to be
withheld, provided that such shares have been held by the Participant for a
period of at least six months;

 

(b)   by certification or attestation to the Company or the Administrative Agent
of the Participant’s ownership (as of the Exercise Date) of a number of shares
of Stock, the aggregate Fair Market Value of which (as of the Exercise Date) is
not greater than the amount required to be withheld, provided that such shares
of Stock have been owned by the Participant for a period of at least six months;
or

 

(c)   by the Company or the Administrative Agent withholding from the shares of
Stock otherwise issuable to the Participant upon exercise of the Option, a
number of shares of Stock, the aggregate Fair Market Value of which (as of the
Exercise Date) is not greater than the amount required to be withheld. Any such
elections by Participants to have shares of Stock withheld for this purpose will
be subject to the following restrictions:

 

(i)     all elections shall be made on or prior to the Exercise Date; and

 

(ii)    all elections shall be irrevocable.

 

11.3.  Section 16 Requirements.  If the Participant is an officer or director of
the Company within the meaning of Section 16 or any successor section(s) of the
Exchange Act (“Section 16”), the Participant must satisfy the requirements of
Section 16 and any applicable rules and regulations thereunder with respect to
the use of shares of Stock to satisfy such tax withholding obligation.

 

11.4.  Restricted Stock and Performance Award Payment and Tax Withholding.  Each
Restricted Stock and Performance Award agreement shall provide that, upon
payment of any entitlement under such an Award, the Participant shall make
appropriate arrangements with the Company to provide for the amount of minimum
tax and social security withholding required by law, including without
limitation Sections 3102 and 3402 or any successor section(s) of the Internal
Revenue Code and applicable state and local income and other tax and social
security laws. The withholding may be deducted from the Award. Any payment under
such an Award shall be made in a proportion of cash and shares of Stock,
determined by the Committee, such that the cash portion shall be sufficient to
cover the withholding amount required by this Section. The cash portion of any
payment shall be based on the Fair Market Value of the shares of Stock on the
applicable date of vesting to which such tax withholding relates. Such cash
portion shall be withheld by the Company to satisfy applicable tax and social
security withholding requirements.

 

18

--------------------------------------------------------------------------------


 

Section 12  Change of Control

 

12.1.  In General.  The Committee may provide in the terms of any agreement
applicable to any Award the vesting, payment, attainment of Performance Goals,
or other effects on an Award, if any, in the event of the occurrence of a Change
of Control of the Company. To the extent that any Award is subject to Internal
Revenue Code Section 409A, the Award shall contain appropriate provisions to
comply with Internal Revenue Code Section 409A.

 

12.2.  Cashout.  In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of an agreement
applicable to any Award or by resolution adopted prior to the occurrence of a
Change of Control, that any outstanding Award (or portion thereof) shall be
converted into a right to receive cash, on or as soon as practicable following
the closing date or expiration date of the transaction resulting in the Change
of Control in an amount equal to the highest value of the consideration to be
received in connection with such transaction for one share of Stock, or, if
higher, the highest Fair Market Value of a share of Stock during the thirty
(30) consecutive business days immediately prior to the closing date or
expiration date of such transaction, less the per share Option Price or grant
price of SARs, as applicable to the Award, multiplied by the number of shares
subject to such Award, or the applicable portion thereof.

 

Section 13  Rights of Employees and Participants

 

13.1.  Employment.  Neither anything contained in the Plan or any agreement nor
the granting of any Award under the Plan shall confer upon any Participant any
right with respect to the continuation of his or her employment by the Company
or any Affiliate, or interfere in any way with the right of the Company or any
Affiliate, at any time, to terminate such employment or to increase or decrease
the level of the Participant’s compensation from the level in existence at the
time of the Award.

 

An Eligible Person who has been granted an Award in one year shall not
necessarily be entitled to be granted Awards in subsequent years.

 

13.2.  Non-transferability.

 

(a)   Except as otherwise determined at any time by the Committee as to any
Awards other than ISOs, no right or interest of any Participant in an Award
granted pursuant to the Plan shall be assignable or transferable during the
lifetime of the Participant, either voluntarily or involuntarily, or subjected
to any lien, directly or indirectly, by operation of law, or otherwise,
including execution, levy, garnishment, attachment, pledge, bankruptcy, or court
order; provided that the Committee may permit further transferability of Awards
other than ISOs, on a general or a specific basis, and may impose conditions and
limitations on any permitted transferability, subject to any applicable
Restriction Period; provided further, however, that no Award may be transferred
for value or other consideration without first obtaining approval thereof by the
shareholders of the Company. Any purported assignment, transfer or encumbrance
of an Award that does not comply with this Section 13.2 shall be void and
unenforceable against the Company.

 

(b)   In the event of a Participant’s death, a Participant’s rights and
interests in any Award as set forth in an Award agreement, shall be transferable
by testamentary will or the laws of descent and distribution, and payment of any
entitlements due under the Plan shall be made to the Participant’s legal
representatives, heirs, or legatees; provided that, the Company shall be under
no obligation to issue shares of Stock thereunder unless and until the Company
is satisfied, as determined in the discretion of the Committee, that the person
or persons exercising such Award, or to receive such payment, are the duly
appointed legal representative of the deceased Participant’s estate or the
proper legatees or distributees thereof, or the valid transferee of such Award,
as applicable.

 

19

--------------------------------------------------------------------------------


 

(c)   If in the opinion of the Committee a person entitled to payments or to
exercise rights with respect to the Plan is disabled from caring for his or her
affairs because of mental condition, physical condition, or age, payment due
such person may be made to, and such rights shall be exercised by, such person’s
guardian, conservator, or other legal personal representative upon furnishing
the Committee with evidence satisfactory to the Committee of such status. If any
individual entitled to payment or to exercise rights with respect to the Plan is
a minor, the Committee shall cause the payment to be made to (or the right to be
exercised by) the custodian or representative who, under the state law of the
minor’s domicile, is authorized to act on behalf of the minor or is authorized
to receive funds on behalf of the minor. With respect to those Awards, if any,
that are permitted to be transferred to another individual, references in the
Plan to exercise or payment related to such Awards by or to the Participant
shall be deemed to include, as determined by the Committee, the Participant’s
permitted transferee.

 

(d)   With respect to an Option that is not intended to qualify as an Incentive
Stock Option, the Committee may grant such Option or amend an outstanding Option
to provide that the Option is transferable or assignable to a member or members
of the Participant’s “immediate family” as such term is defined in
Rule 16a-1(e) under the Exchange Act, or to a trust for the benefit solely of a
member or members of the Participant’s immediately family, or to a partnership
or other entity whose only owners are members of the Participant’s immediate
family, provided the instrument of transfer is approved by the Committee.
Options so transferred are not again transferable other than by will or by the
laws of descent and distribution, and that following any such transfer or
assignment the Option will remain subject to substantially the same terms
applicable to the Option while held by the Participant, as modified as the
Committee shall determine appropriate, and the transferee shall execute an
agreement agreeing to be bound by such terms.

 

13.3.  Noncompliance with Internal Revenue Code Section 409A.  If an Award is
subject to the requirements of Internal Revenue Code Section 409A, to the extent
that the Company or an Affiliate takes any action that causes a violation of
Internal Revenue Code Section 409A or fails to take reasonable actions required
to comply with Internal Revenue Code Section 409A, in each case as determined by
the Committee, the Company shall pay an additional amount to the Participant (or
beneficiary) equal to the additional income tax imposed pursuant to Internal
Revenue Code Section 409A on the Participant as a result of such violation, plus
any taxes imposed on this additional payment.

 

Section 14  Other Employee Benefits

 

14.1.  Employee Benefits.  The amount of any income deemed to be received by a
Participant as a result of the payment under an Award or exercise shall not
constitute “earnings” or “compensation” with respect to which any other employee
benefits of such Participant are determined, including without limitation
benefits under any pension, profit sharing, life insurance, or salary
continuation plan.

 

Section 15  Amendment, Modification, and Termination

 

15.1.  Amendment, Modification and Termination.  The Committee or the Board may
at any time terminate, and from time to time may amend or modify the Plan, and
the Committee or the Board may, to the extent permitted by the Plan, from time
to time amend or modify the terms of any Award theretofore granted, including
any Award agreement, in each case, retroactively or prospectively; provided,
however, that no amendment or modification of the Plan may become effective
without approval of the amendment or modification by the Company’s shareholders
if shareholder approval is required to enable the Plan to satisfy an applicable
statutory or regulatory requirements, unless the Company, on the advice of
outside counsel, determines that shareholder approval is not necessary.

 

20

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Plan, no amendment, modification, or
termination of the Plan or any Award shall adversely affect the previously
accrued material rights or benefits of a Participant under any outstanding Award
theretofore awarded under the Plan, without the consent of such Participant
holding such Award, except to the extent necessary to avoid a violation of
Internal Revenue Code Section 409A or the Board or the Committee determines, on
advice of outside counsel or the Company’s independent accountants, that such
amendment or modification is required for the Company, the Plan, or the Award to
satisfy, comply with, or meet the requirements of any law, regulation, listing
rule, or accounting standard applicable to the Company.

 

The Committee shall have the authority to adopt (without the necessity for
further shareholder approval) such modifications, procedures, and subplans as
may be necessary or desirable to comply with the provisions of the laws
(including, but not limited to, tax laws and regulations) of countries other
than the United States in which the Company may operate, so as to assure the
viability of the benefits of the Plan to Participants employed in such
countries.

 

Section 16  Requirements of Law

 

16.1.  Requirements of Law.  The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules, and
regulations, including applicable federal and state securities laws.

 

(a)  Securities Law Compliance.  The Company may require a Participant, as a
condition of receiving payment under an Award, to give written assurances in
substance and form satisfactory to the Company and its counsel to such effect as
the Company deems necessary or appropriate in order to comply with federal and
applicable state securities laws.

 

(b)  6-month Delay for Specified Participants.  Notwithstanding any other
provision of this Plan, to the extent that the right to any payment (including
the provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Internal Revenue Code Section 409A(d)(1), the payment
shall be paid (or provided) in accordance with the following: If the Participant
is a “Specified Participant” within the meaning of Internal Revenue Code
Section 409A(a)(2)(B)(i) on the date of the Participant’s Separation from
Service (the “Separation Date”), and if an exemption from the six (6) month
delay requirement of Internal Revenue Code Section 409A(a)(2)(B)(i) is not
available, then no such payment shall be made or commence during the period
beginning on the Separation Date and ending on the date that is six months
following the Separation Date or, if earlier, on the date of the Participant’s
death. The amount of any payment that would otherwise be paid to the Participant
during this period shall instead be paid to the Participant on the first day of
the first calendar month following the end of the period.

 

(c)  Prohibition on Acceleration.  Unless a payment is exempt from Internal
Revenue Code Section 409A, the date of payment may not be accelerated and any
payment made pursuant to the termination and liquidation of the Plan shall not
be accelerated except in compliance with Internal Revenue Code Section 409A
generally and Treasury Regulation § 1.409A-3(j)(4)(ix) specifically.

 

(d)  Section 409A Compliance.  It is intended that this Plan shall comply with
the provisions of, or an exemption from, Internal Revenue Code Section 409A and
the Treasury regulations relating thereto. Awards are intended to be exempt from
Internal Revenue Code Section 409A to the extent possible. Any Award or payment
that qualifies for an exemption shall be considered as the first payment(s) made
under the Plan. For purposes of the limitations on nonqualified deferred
compensation under Internal Revenue Code Section 409A, each payment of
compensation under this Plan shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exemption for certain short-term deferral amounts under Internal Revenue Code
Section 409A. In no event may the Participant, directly or indirectly, designate
the calendar year of any payment subject to Internal Revenue Code Section 409A
under this Plan.

 

21

--------------------------------------------------------------------------------


 

16.2.  Section 16 Requirements.  If a Participant is an officer or director of
the Company within the meaning of Section 16, Awards granted hereunder shall be
subject to all conditions required under Rule 16b-3, or any successor
rule(s) promulgated under the Exchange Act, to qualify the Award for any
exemption from the provisions of Section 16 available under such Rule. Such
conditions are hereby incorporated herein by reference and shall be set forth in
the agreement with the Participant, which describes the Award.

 

16.3.  Stock Registration.  The Company shall be under no obligation to effect
the registration pursuant to the Securities Act of 1933, as amended, of any
shares of Stock to be issued hereunder or to effect similar compliance under any
state laws. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be issued or delivered any shares of Stock pursuant
to the Plan unless and until the Company is advised by its counsel that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations or governmental authority and the requirements of any securities
exchange on which shares of Stock are traded. The Committee may require, as a
condition of the issuance and delivery of shares of Stock pursuant to the terms
hereof, that the recipient of such shares make such covenants, agreements and
representations, and that such shares, if certificated, bear such legends, and
if dematerialized, be so restricted, in each case, as the Committee, in its sole
discretion, deems necessary or desirable.

 

16.4.  Governing Law.  The Plan and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Georgia.

 

Section 17  Duration of the Plan

 

17.1.  Duration.  The Plan shall terminate on the ten year anniversary of the
Effective Date. No grants shall be awarded after such termination; however, the
terms of the Plan, including, without limitation, Section 15.1, shall continue
to apply to all Awards outstanding when the Plan terminates.

 

Dated: January 26, 2011; Effective: January 26, 2011.

 

 

 

 

STATE BANK FINANCIAL CORPORATION

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/ J. DANIEL SPEIGHT

 

By:

/s/ JOSEPH W. EVANS

Corporate Secretary

 

 

Title: Chief Executive Officer

 

22

--------------------------------------------------------------------------------